— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Contrary to petitioner’s contention, his disciplinary hearing was commenced within seven days of his restrictive confinement as required by 7 NYCRR 251-5.1 (a) (see, Matter of Afrika v Edwards, 160 AD2d 1212). Furthermore, prior to the hearing, an extension was timely requested and granted (see, Matter of Agosto v Coughlin, 153 AD2d 1008). The Hearing Officer's decision was also supported by substantial evidence. The misbehavior report was written by the correction officer who was the victim of the assault, it set forth the details of the incident with enough specificity, it was written on the day of the incident and was signed by the correction officer. As such, the report alone constituted sufficient evidence (see, Matter of Bernacet v Coughlin, 145 AD2d 802, lv denied 74 NY2d 603). As to any conflicting testimony presented by petitioner and his witnesses, this merely presented questions of credibility for the Hearing Officer to resolve (see, Matter of Hernandez v LeFevre, 150 AD2d 954, lv denied 74 NY2d 615). We have considered petitioner’s remaining contentions and reject them as lacking in merit.
Mahoney, P. J., Casey, Mikoll, Levine and Crew III, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.